DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/17/2022has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over  Morita (WO 2018190338) in view of Shiba (US 2011/0082611).
Regarding claim 1, A power source control unit for controlling a switch that makes connection between a first power line and a second power line, a first system load being connected to a first power source through the first power line, a second system load being connected to a second power source through the second power line, the power source control unit comprising: (see 100, 130, 210, 200, 212 and 202, Fig. 4) a processor configured to: 	(see 144, para 0073, Fig. 3), determine that the first power source is grounded  and turn the switch off when a determination is made  that the first power source is grounded.	(see para 0072-0074).
However, Morita  does not disclose acquire a state of charge value of the second power source; compare the acquired state of charge value with a first threshold so as to determine whether the second power source can supply predetermined power to the second system load for a predetermined time or not; determine whether the acquired state of charge value has decreased to be lower than a second threshold or not when a determination is made  that the second power source can supply the predetermined power for the predetermined time, the second threshold being higher than the first threshold; determine that the first power source is grounded  and turn the switch off when a determination is made  that the first power source is grounded when a determination is made that the acquired state of charge value is lower than the second threshold acquire a state of charge value of the second power source; compare the acquired state of charge value with a first threshold so as to determine whether the second power source can supply predetermined power to the second system load for a predetermined time or not. 
Kenjiro in the same field teaches determine whether the acquired state of charge value has decreased to be lower than a second threshold or not when a determination is made  that the second power source can supply the predetermined power for the predetermined time, the second threshold being higher than the first threshold; (see S102-s106 and para 0058, 0066-0068 and 0094, Fig. 4) determine that the first power source is grounded  and turn the switch off when a determination is made  that the first power source is grounded (see para 0072-0074) when a determination is made that the acquired state of charge value is lower than the second threshold; acquire a state of charge value of the second power source; compare the acquired state of charge value with a first threshold so as to determine whether the second power source can supply predetermined power to the second system load for a predetermined time or not; (see S102-s106 and para 0058, 0066-0068 and 0094, Fig. 4) 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Morita  with the teachings of Kenjiro by having acquire a state of charge value of the second power source; compare the acquired state of charge value with a first threshold so as to determine whether the second power source can supply predetermined power to the second system load for a predetermined time or not; determine whether the acquired state of charge value has decreased to be lower than a second threshold or not when a determination is made  that the second power source can supply the predetermined power for the predetermined time, the second threshold being higher than the first threshold; determine that the first power source is grounded  and turn the switch off when a determination is made  that the first power source is grounded when a determination is made that the acquired state of charge value is lower than the second threshold acquire a state of charge value of the second power source; compare the acquired state of charge value with a first threshold so as to determine whether the second power source can supply predetermined power to the second system load for a predetermined time or not in order to provide proper power to load at all times regardless of the state of the power sources. 
Regarding claim 2, the combination teaches  the processor is further configured to: acquire a first power source current value from a current sensor that measures a current flowing through a section between the first power source and a first connection portion in the first power line, the first connection portion connecting the first power line to a wiring connected to the switch; determine whether the second power source is supplying a current to the first power source or not, based on the acquired first power source current value; and determine that the first power source failed when a determination is made that the second power source is supplying the current to the first power source (see para 0072-0074).
Regarding claim 3, the combination teaches the processor is further configured to: acquire a first load current value from a current sensor which measures a current flowing through a section between the first connection portion and the first system load in the first power line; determine whether the current is being supplied to the first system load or not, based on the acquired first load current value,  and determines whether the acquired first load current value is higher than a third threshold or not; determine that the first system load failed when a determination is made that the current is being supplied to the first system load and the acquired first load current value is higher than the third threshold; and turn the switch off when a determination is made that the first system load failed (see S102-s106 and para 0058, 0066-0068 and 0094, Fig. 4).  
Regarding claim 4, the processor is further configured to: determine whether the first system load is outputting a current to the first power line, based on the acquired first load current value; determine that an abnormality occurred in the first power line when a determination is made that the first system load is supplying the current to the first power line; and turn the switch off when a determination is made that the abnormality occurred in the first power line (see S102-s106 and para 0058, 0066-0068 and 0094, Fig. 4).  
Regarding claim 7, Morita  teaches a power source control unit for controlling a switch that makes connection between a first power line and a second power line, a first system load being connected to a first power source through the first power line, a second system load being connected to a second power source through the second power line, the power source control unit comprising:(see 100, 130, 210, 200, 212 and 202, Fig. 4)
a processor configured to: 	(see 144, para 0073, Fig. 3) acquire a power source current value from a current sensor that measures a current flowing through a section between the first power source and a first connection portion in the first power line	(see para 0072-0074) the first connection portion connecting the first power line to a wiring connected to the switch;	(see connection from node between 210 and 200 to 130 ), determine whether the second power source is supplying a current to the first power source or not, based on the acquired power source current value; determine that the first power source is grounded and turn the switch off when a determination is made that the first power source is grounded (see para 0072-0074). 
Morita  does not disclose when a determination is made  that the second power source is supplying the current to the first power source.
However, (US 20110082611) teaches when a determination is made that the second power source is supplying the current to the first power source (see S102-s106 and para 0058, 0066-0068 and 0094, Fig. 4).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Morita  with the teachings of Kenjiro by having a determination is made that the second power source is supplying the current to the first power source in order to provide proper power to load at all times regardless of the state of the power sources and properly decide what source to use. 

Regarding claim 9, Morita  teaches a power source control method for controlling a switch that makes connection between a first power line and a second power line, a first system load being connected to a first power source through the first power line, a second system load being connected to a second power source through the second power line (see 100, 130, 210, 200, 212 and 202, Fig. 4), the method comprising:	
acquiring a state of charge value of the second power source; comparing the acquired state of charge value with a first threshold so as to determine whether the second power source can supply predetermined power to the second system load for a predetermined time or not (see S102-s106 and para 0058, 0066-0068 and 0094, Fig. 4);
 determining whether the acquired state of charge value has decreased to be lower than a second threshold or not when a determination is made that the second power source can supply the predetermined power for the predetermined time, (see S102-s106 and para 0058, 0066-0068 and 0094, Fig. 4); determining that the first power source failed  and turning the switch off when a determination is made that the first power source failed (see para 0072-0074) when a determination is made that the acquired state of charge value is lower than the second threshold (see S102-s106 and para 0058, 0066-0068 and 0094, Fig. 4).
However, Morita  does not disclose determine that he second threshold being higher than the first threshold
Yet, Shiba in the same filed teaches the second threshold being higher than the first threshold (see S102-s106 and para 0058, 0066-0068 and 0094, Fig. 4).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Morita  with the teachings of Kenjiro by having determining that second threshold being higher than the first threshold  in order to provide proper power to load at all times regardless of the state of the power sources and properly decide what source to use
Regarding claim 10, Morita  teaches a power source control method for controlling a switch that makes connection between a first power line and a second power line, a first system load being connected to a first power source through the first power line, a second system load being connected to a second power source through the second power line, the method comprising: (see 100, 130, 210, 200, 212 and 202, Fig. 4) acquiring a power source current value from (see 144, para 0073, Fig. 3) a current sensor that measures a current flowing through a section between the first power source and a first connection portion in the first power line, (see para 0072-0074) the first connection portion connecting the first power line to a wiring connected to the switch; (see connection from node between 210 and 200 to 130 ) determining whether the second power source is supplying a current to the first power source or not, based on the acquired power source current value; determining that the first power source is grounded and turning the switch off when a determination is made that the first power source is grounded (see para 0072-0074). 
However, Morita  does not disclose when a determination is made that the second power source is supplying the current to the first power source;
Yet, Shiba in the same filed teaches  when a determination is made that the second power source is supplying the current to the first power source; (see S102-s106 and para 0058, 0066-0068 and 0094, Fig. 4)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Morita  with the teachings of Kenjiro by having a determination is made that the second power source is supplying the current to the first power source in order to provide proper power to load at all times regardless of the state of the power sources and properly decide what source to use. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see pages 11 and 12, filed 06/27/2022, with respect to 35 USC 112 have been fully considered and are persuasive.  The Rejection of claims 1-10 has been withdrawn. 


Allowable Subject Matter
Claims 5 and 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114. The examiner can normally be reached 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIM ORTIZ/           Examiner, Art Unit 2836